Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 October 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Paris october the 14th 1782
                  
                  Since the time of Cle Gimat’s Arrival not a Line from You Has Come to My Hands, Which Misfortune I Have Much Lamented, and I do assure You, My dear General, that when I Have not the Happiness to Be With You, it is Necessary for me to Receive Some of Your Letters.
                  This Will be delivered By Gnl du Portail and Cel Gouvion Who are Returning to America—I Wish I Could do the Same, But You Must By this time know That I am kept in this Country By The Request of American Plenipotentiaries and With a View to Be Serviceable to our Cause Which With me Shall Ever Be the First Object—Public Intelligences Will Be Given to You By General du Portail—those of a More Secret Nature I Have Communicate to the Secretary of Foreign Affairs Whom I Have Requested to send the Letter to Your Excellency—You Will Be able to form Your Own opinion upon the Situation of Affairs, But tho’ the forwardness of Affairs do not Permit me, (Consistent with The Motives I Have Explained to You) to depart for the Present from this Country, Yet it is My Private opinion that a success is Necessary Before the General treaty Can Come to a Conclusion.
                  I Have Requested Cel Gouvion to Tell You, What it is Better not to write, About My Plans in Case of Peace, and in Case it Gives Way to ideas in West Indies—the last I Consider as the only way to Help Your Views, and As We Must if the Short Road will not do, take the longer to Arrive To the Same End, I Hope Your Excellency Will Approuve of The Measure—in the former Case, My former letters Have informed You What I Had thought I Had Better to do Which, I Hope, Will Also Meet Your Approbation.
                  Mde de Lafayette Begs Her Most Respectfull and Affectionate Sentiments to Be Presented to You and to Mrs Washington—she Has Born During Seven Month an Infant Who Lately Has Come to the World at this Early Period—She proved to Be a daughter, and, However delicate, Will I Hope Be Well Brought Up—I took the liberty to Call Her By The Name of Virginia.
                  Had Not Count de Grasse Been So Unfortunate, My Voyage Would Not Have Been so Unsuccessfull—Now I Want to find out Means, either in Peace or War, to Retrieve a part of those Advantages Which I Hoped My Presence at this Court Might Have Produced—M. de Vaudreuil Will Be of Some Aid to the Trade—Perhaps May He Be able to do some thing Against Penobscot—But Unless He Had Entered the Harbour of Newyork, Which I See Has not Been done, Nothing can Be Performed By Him Upon An Important Scale.
                  My Next Letter, My dear General, Will Better inform You With Respect to Myself—Should George Have a Mind, in Both Cases, to See the Country, I Would be Extremely Happy of it, and Will Be as Careful of Him as of My own Son.
                  I Beg, My dear General, You Will Present My Best Respects to Mrs Washington, and Affectionate Compliments to the family—I Hope, My dear General, that My Conduct, Actuated as it is By Principles of Public and American Utility Will Have that Approbation of Yours Which I Prefer to that of the Rest of the World—Adieu, My dear General, Let me Hear from You, and Be Assured that You Can Never Be so tenderly loved, so Highly Respected as By Your obt st and Friend 
                  
                                          
                            
                            Lafayette
                        
               Words in square brackets are translations of code.